Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of American International Group, Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:June 5, 2009 MAURICE R. GREENBERG By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact EDWARD E. MATTHEWS By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact STARR INTERNATIONAL COMPANY, INC. By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact C. V. STARR & CO., INC. By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact UNIVERSAL FOUNDATION, INC. By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact THE MAURICE R. AND CORINNE P. GREENBERG FAMILY FOUNDATION, INC. By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact MAURICE R. AND CORINNE P. GREENBERG JOINT TENANCY COMPANY, LLC By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact C. V. STARR & CO., INC. TRUST By: /s/Bertil P-H Lundqvist Name:Bertil P-H Lundqvist Title: Attorney-In-Fact By: /s/George Y. Liu Name: George Y. Liu Title: Attorney-In-Fact
